IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BENJAMIN WRIGHT,                              : No. 101 WM 2015
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
COURT OF COMMON PLEAS OF                      :
ALLEGHENY COUNTY,                             :
                                              :
                    Respondent                :


                                        ORDER



PER CURIAM

      AND NOW, this 24th day of February, 2016, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief, to

the extent it seeks mandamus relief, are GRANTED. The Court of Common Pleas of

Allegheny County is DIRECTED to adjudicate Petitioner’s pending filing within 90 days.

      The Prothonotary is DIRECTED to serve this order on the President Judge of the

Court of Common Pleas of Allegheny County.

      Justice Eakin did not participate in the consideration or decision of this matter.